Title: To Thomas Jefferson from George Jefferson, 29 September 1807
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Richmond 29th. Septr. 1807
                        
                        Within a few days after the date of my last, I was called out of town, and for some little time after my
                            return was so much indisposed, as to have to confine myself to my room.
                        I have in consequence had it in my power to make but few enquiries with respect to the value of Mr. Mazzie’s
                            property; and those few have been answered in a way, far from being satisfactory.
                        Some persons suppose the property to be worth not more than 4000$—whilst others go to 5, and even to 6000$.—I apprehend however that the lowest estimate, without some favorable change, will be found to be most correct, as such
                            property in this place I think has of late been falling. 
                  I am Dear Sir Yr. Very humble Sevt.
                        
                            Geo. Jefferson
                            
                        
                    